This suit originated in the court of common pleas. The Public Utilities Commission of Ohio sought an injunction against A.V. Bruner to prevent him from carrying on the trucking business in violation of the Public Utilities Law. The court of common pleas allowed the injunction, and enjoined Bruner "from operating motor vehicles for the purpose of transporting property for hire therein as a common carrier until he shall have secured from the Public Utilities Commission of Ohio a certificate," etc.
From this judgment and order, Bruner prosecutes error in the Court of Appeals. A bill of exceptions was taken, which embodies the evidence in the case.
The evidence tends to prove that Bruner was a truckman using a closed truck, and that he advertised for business. Several advertisements were offered in evidence and tended to prove that Bruner *Page 200 
was soliciting business generally from the public, and the evidence of witnesses is also offered tending to prove that Bruner was engaged in business in pursuance to the advertisements aforesaid. There is no evidence in the record which in any way proves that Bruner rejected any business or contracted with reference thereto as a private carrier.
We think the evidence was sufficient to sustain the judgment of the court below, and we further note the fact that Bruner was merely enjoined from business as a common carrier, and this injunction did not relate in any way to any private contracts that Bruner may have had. We think, therefore, the judgment of the court below was in accordance with the evidence.
We have considered the authority of the court to render any judgment in injunction at the suit of the Public Utilities Commission for a violation of the Public Utilities Act (Section 487 et seq., General Code). Section 583, General Code, provides:
"In addition to the other remedies provided in this chapter for the prevention and punishment of violations of the provisions thereof and orders of the commission, the commission may compel compliance with such provisions and its orders by proceedings in mandamus, injunction, or by other appropriate civil remedies."
This provision is broad, and gives a remedy by injunction, in addition to all other remedies provided for. We have reached the conclusion that the judgment of the court of common pleas was authorized, and is therefore correct.
Judgment affirmed.
KUNKLE, P.J., and HORNBECK, J., concur. *Page 201